 1
 2
 3
 4
 5
 6
 7
 8                          UNITED STATES DISTRICT COURT
 9                        SOUTHERN DISTRICT OF CALIFORNIA
10
11   LLOYD POWELL,                                       Case No.: 3:19-cv-00913-GPC-AHG
     CDCR #K—92698,
12
                                        Plaintiff,       ORDER DISMISSING CIVIL
13                                                       ACTION FOR FAILING TO
                         vs.                             STATE A CLAIM PURSUANT
14
     ADELITA BASTO, Registered Dietician;                TO 28 U.S.C. § 1915(e)(2)
15   S. ROBERTS, Chief Medical Executive;                AND 28 U.S.C. § 1915A(b)
16   M. GLYNN, Chief Medical Officer;
     S. GATES, Chief Health Care
17   Correspondence & Appeals,
18                                  Defendants.
19
20   I.    Procedural History
21         On May 9, 2019, Plaintiff Lloyd Powell, currently incarcerated at Richard J.
22   Donovan Correctional Facility (“RJD”) in San Diego, California, and proceeding pro se,
23   filed this civil rights action pursuant to 42 U.S.C. § 1983. (See Compl., ECF No. 1.)
24         In his original Complaint, Plaintiff claimed Defendant Basto, a RJD dietician,
25   discontinued a hepatic diet he had previously been prescribed at another prison. Plaintiff
26   alleged Basto, together with Defendants Roberts, Glynn, and Gates, who reviewed and
27   rejected the inmate appeal he filed challenging Basto’s decision, all violated his Eighth
28   Amendment right to adequate medical care. (Id. at 2-3.)
                                                     1
                                                                             3:19-cv-00913-GPC-AHG
 1          On July 3, 2019, the Court granted Plaintiff leave to proceed in forma pauperis
 2   (“IFP”), but dismissed his Complaint sua sponte failing to state a claim upon which relief
 3   could be granted pursuant to 28 U.S.C. §§ 1915(e)(2) and 1915A(b). (See ECF No. 6.) The
 4   Court provided Plaintiff notice of his specific pleading deficiencies and granted him leave
 5   to file an amended pleading that corrected them. (Id. at 6-11.)
 6          On August 12, 2019, Plaintiff filed his Amended Complaint (“FAC”) (ECF No. 8).
 7   His FAC names the same Defendants, and it re-alleges the same Eighth Amendment
 8   inadequate medical care claims as to all of them. (Id. at 4-7.) However, Plaintiff now also
 9   contends Defendants’ actions violated his right to procedural due process in violation of
10   the Fifth1 and Fourteenth Amendments. (Id. at 5-6.)
11   II.    Screening of FAC pursuant to 28 U.S.C. §§ 1915(e)(2)(B) and 1915A(b)
12          A.     Standard of Review
13          As Plaintiff now knows, because he is a prisoner and is proceeding IFP, his FAC
14   also requires a pre-answer screening pursuant to 28 U.S.C. § 1915(e)(2) and § 1915A(b).
15   Under these statutes, the Court must sua sponte dismiss a prisoner’s IFP complaint, or any
16   portion of it, which is frivolous, malicious, fails to state a claim, or seeks damages from
17   defendants who are immune. See Williams v. King, 875 F.3d 500, 502 (9th Cir. 2017)
18   (discussing 28 U.S.C. § 1915(e)(2)) (citing Lopez v. Smith, 203 F.3d 1122, 1126-27 (9th
19   Cir. 2000) (en banc)); Rhodes v. Robinson, 621 F.3d 1002, 1004 (9th Cir. 2010) (discussing
20   28 U.S.C. § 1915A(b)). “The purpose of [screening] is ‘to ensure that the targets of
21   frivolous or malicious suits need not bear the expense of responding.’” Nordstrom v. Ryan,
22
23
     1
       The Fifth Amendment’s Due Process clause is inapplicable, however, because it only applies to the
24   federal government. See Bingue v. Prunchak, 512 F.3d 1169, 1174 (9th Cir. 2008) (citing Betts v. Brady,
25   316 U.S. 455, 462 (1942) (“Due process of law is secured against invasion by the federal Government by
     the Fifth Amendment and is safe-guarded against state action in identical words by the Fourteenth.”),
26   overruled on other grounds by Gideon v. Wainwright, 372 U.S. 335 (1963); Castillo v. McFadden, 399
     F.3d 993, 1002 n.5 (9th Cir. 2005) (“The Fifth Amendment prohibits the federal government from
27   depriving persons of due process, while the Fourteenth Amendment explicitly prohibits deprivations
     without due process by the several States: ‘nor shall any State deprive any person of life, liberty, or
28   property, without due process of law.’” (quoting U.S. CONST. amend. XIV) (emphasis in original)).)
                                                       2
                                                                                      3:19-cv-00913-GPC-AHG
 1   762 F.3d 903, 920 n.1 (9th Cir. 2014) (quoting Wheeler v. Wexford Health Sources, Inc.,
 2   689 F.3d 680, 681 (7th Cir. 2012)). A complaint is “frivolous” if it “lacks an arguable basis
 3   either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 324 (1989).
 4          “The standard for determining whether a plaintiff has failed to state a claim upon
 5   which relief can be granted under § 1915(e)(2)(B)(ii) is the same as the Federal Rule of
 6   Civil Procedure 12(b)(6) standard for failure to state a claim.” Watison v. Carter, 668 F.3d
 7   1108, 1112 (9th Cir. 2012); see also Wilhelm v. Rotman, 680 F.3d 1113, 1121 (9th Cir.
 8   2012) (noting that screening pursuant to § 1915A “incorporates the familiar standard
 9   applied in the context of failure to state a claim under Federal Rule of Civil Procedure
10   12(b)(6)”). Rule 12(b)(6) requires a complaint to “contain sufficient factual matter,
11   accepted as true, to state a claim to relief that is plausible on its face.” Ashcroft v. Iqbal,
12   556 U.S. 662, 678 (2009) (internal quotation marks omitted).
13         Detailed factual allegations are not required, but “[t]hreadbare recitals of the
14   elements of a cause of action, supported by mere conclusory statements, do not suffice.”
15   Iqbal, 556 U.S. at 678. “Determining whether a complaint states a plausible claim for relief
16   [is] ... a context-specific task that requires the reviewing court to draw on its judicial
17   experience and common sense.” Id. The “mere possibility of misconduct” or “unadorned,
18   the defendant-unlawfully-harmed me accusation[s]” fall short of meeting this plausibility
19   standard. Id.; see also Moss v. U.S. Secret Service, 572 F.3d 962, 969 (9th Cir. 2009).
20         B.     Plaintiff’s FAC
21         Plaintiff’s factual allegations are brief and straightforward. He claims to suffer from
22   congestive heart failure, hepatitis C, and is allergic to shellfish, eggs, and peanut butter.
23   (See FAC at 2 ¶ 8.) After an evaluation at RJD in July 2018, however, Defendant Basto, a
24   registered dietician and nutritionist, prescribed him a “general population diet” instead of
25   the “hepatic diet” Plaintiff had been previously prescribed at another institution. (Id.)
26         Plaintiff filed a CDCR Health Care Appeal, Log No. RJD HC 18002770 challenging
27   Basto’s decision. (Id. at 3 ¶¶ 9, 13.) That appeal was reviewed and denied at all levels of
28   administrative review by Defendants Roberts, RJD’s Chief Medical Executive, Glynn,
                                                    3
                                                                               3:19-cv-00913-GPC-AHG
 1   RJD’s Chief Executive Officer, and Gates, the Chief of the Health Care Correspondence
 2   and Appeals Branch of California Correctional Health Care Services. (Id.)
 3          Plaintiff contends all Defendants violated his Eighth Amendment rights because they
 4   “knew or should have known” he had been previously prescribed a hepatic diet and
 5   suffered some food allergies, and therefore the general population diet he was instead
 6   prescribed was insufficient to meet his needs and “demonstrate[d] deliberate indifference.”
 7   (Id. at 4-5 ¶¶ 15, 18-24.) Plaintiff further claims all Defendants deprived him of “rights,
 8   benefits, and privileges” guaranteed by the Fourteenth Amendment when they denied his
 9   healthcare appeal challenging Basto’s dietary assessment. (Id. at 6 ¶ 31.) He seeks
10   declaratory relief as well as $100,000 in compensatory and punitive damages, and the costs
11   of suit. (Id. at 7 ¶ 41.)
12          C.     42 U.S.C. § 1983
13          Title 42 U.S.C. § 1983 provides a cause of action for the “deprivation of any rights,
14   privileges, or immunities secured by the Constitution and laws” of the United States. Wyatt
15   v. Cole, 504 U.S. 158, 161 (1992). To state a claim under § 1983, a plaintiff must allege
16   two essential elements: (1) that a right secured by the Constitution or laws of the United
17   States was violated, and (2) that the alleged violation was committed by a person acting
18   under color of state law. West v. Atkins, 487 U.S. 42, 48 (1988); Long v. Cty. of Los Angeles,
19   442 F.3d 1178, 1185 (9th Cir. 2006).
20          D.     Eighth Amendment Medical Care Claims
21          Plaintiff’s amended allegations involving Defendants’ refusals to prescribe him a
22   hepatic diet still fail to“state a[n] [Eighth Amendment] claim to relief that is plausible on
23   its face.” Iqbal, 556 U.S. at 678 (citing Bell Atlantic Inc., 550 U.S. at 570).
24          A prisoner’s claim of inadequate medical care does not constitute cruel and unusual
25   punishment in violation of the Eighth Amendment unless the mistreatment rises to the level
26   of “deliberate indifference to serious medical needs.” Jett v. Penner, 439 F.3d 1091, 1096
27   (9th Cir. 2006) (quoting Estelle v. Gamble, 429 U.S. 97, 104 (1976)). As the Court noted
28   in its previous Order, the two part test for deliberate indifference requires Plaintiff to plead
                                                    4
                                                                                3:19-cv-00913-GPC-AHG
 1   facts sufficient to show: (1) “a ‘serious medical need’ by demonstrating that failure to treat
 2   [his] condition could result in further significant injury or the ‘unnecessary and wanton
 3   infliction of pain,’” and (2) “the defendant’s response to the need was deliberately
 4   indifferent.” Jett, 439 F.3d at 1096.
 5         “Serious medical needs can relate to ‘physical, dental and mental health.’” Edmo v.
 6   Corizon, Inc., 935 F.3d 757, 785 (9th Cir. 2019) (quoting Hoptowit v. Ray, 682 F.2d 1237,
 7   1253 (9th Cir. 1982), abrogated on other grounds by Sandin v. Conner, 515 U.S. 472
 8   (1995)). “A ‘serious’ medical need exists if the failure to treat a prisoner’s condition could
 9   result in further significant injury or the ‘unnecessary and wanton infliction of pain.’”
10   McGuckin v. Smith, 974 F.2d 1050, 1059 (9th Cir. 1991), overruled on other grounds by
11   WMX Techs., Inc. v. Miller, 104 F.3d 1133 (9th Cir. 1997) (en banc) (quoting Estelle, 429
12   U.S. at 104); Jett, 439 F.3d at 1096; Mendiola-Martinez v. Arpaio, 836 F.3d 1239, 1248
13   (9th Cir. 2016).
14         But a prison official does not act in a deliberately indifferent manner unless she
15   “knows of and disregards an excessive risk to inmate health or safety.” Farmer v. Brennan,
16   511 U.S. 825, 837 (1994). “To show deliberate indifference, the plaintiff must show that
17   the course of treatment the [official] chose was medically unacceptable under the
18   circumstances and that the [official] chose this course in conscious disregard of an
19   excessive risk to the plaintiff’s health.” Edmo, 935 F.3d at 786 (citations omitted).
20   “Deliberate indifference is a high legal standard,” Simmons v. Navajo Cty. Ariz., 609 F.3d
21   1011, 1019 (9th Cir. 2010); Toguchi v. Chung, 391 F.3d 1051, 1060 (9th Cir. 2004), is
22   present in cases where there was “a purposeful act or failure to respond to a prisoner’s pain
23   or possible medical need,” and where the indifference is alleged to have caused harm. Jett,
24   439 F.3d at 1096. The alleged indifference to medical needs must also be substantial;
25   inadequate treatment due to malpractice, or even gross negligence, does not amount to a
26   constitutional violation. Estelle, 429 U.S. at 106; Wood v. Housewright, 900 F.2d 1332,
27   1334 (9th Cir. 1990).
28   ///
                                                   5
                                                                               3:19-cv-00913-GPC-AHG
 1          In his FAC, Plaintiff continues to claim that he suffers from congestive heart failure,
 2   hepatitis C, and shellfish, egg, and peanut butter allergies. (See FAC at 2 ¶ 8.) Therefore,
 3   the Court will continue to assume his medical needs are objectively serious. See McGuckin,
 4   974 F.2d at 1059; Erickson v. Pardus, 551 U.S. 89, 94 (2007) (finding pro se prisoner’s
 5   allegations of having been denied previously prescribed hepatitis C medication sufficient
 6   to satisfy Fed. R. Civ. P. 8(a)(2) pleading requirements); Ha v. Manasrah, 2018 WL
 7   3203121, at *3 (E.D. Cal. June 28, 2018) (finding prisoner’s allegations of “congestive
 8   heart failure, severely enlarged heart, and episodes of extreme breathing difficulties”
 9   sufficient to show a serious medical need).
10          However, Plaintiff’s FAC, like his original Complaint, still fails to satisfy the
11   subjective component of an Eighth Amendment violation because it fails to allege facts to
12   plausibly show that any Defendant acted with deliberate indifference to his needs. See
13   Edmo, 935 F.3d at 786; Jett, 439 F.3d at 1096. Plaintiff claims only that he was evaluated
14   by Basto in July 2018, and that he had previously been prescribed a hepatic diet prior to
15   arriving at RJD, but that Basto newly determined a hepatic diet was not medically
16   necessary and prescribed him a general population diet instead. (See FAC at 2 ¶ 8.) Plaintiff
17   further claims to have “informed medical” of Basto’s “deliberate indifference” via his
18   CDCR 602 administrative grievance, which he continues to identify as Log No. RJD HC
19   18002770, and concludes Defendants Roberts, Glynn and Gates acted with “deliberate
20   indifference” simply because they affirmed Basto’s decision and denied his appeal.2 (Id. at
21   3-4, 6 ¶¶ 13-15, 31.)
22
23
     2
       The Court notes that Plaintiff attached copies of the CDCR 602 Health Care Appeal Log No. RJD HC
24   18002770, which he again identifies in his FAC, as well as Defendant Roberts, Glynn, and Gates’
25   responses to that appeal, as exhibits to his original Complaint. (See Compl. at 11-23.) While he does not
     again attach those exhibits to his FAC, he nevertheless references that appeal and relies on its denial as
26   the basis for both the Eighth and Fourteenth Amendment claims alleged in his FAC. (See Compl. at 20-
     23; cf. FAC at 1-7.) See also Swartz v. KPMG LLP, 476, 793 (9th Cir. 2007) (noting that a court “may
27   consider a writing referenced in a complaint but not explicitly incorporated therein if the complaint relies
     on the document and its authenticity is unquestioned.”). Plaintff’s CDCR 602 Health Care Appeal shows
28   both that Basto’s July 12, 2018 evaluation and review of his medical records indicated he “did not meet
                                                          6
                                                                                          3:19-cv-00913-GPC-AHG
 1          As the Court advised Plaintiff in its July 3, 2019 Order, in order to sufficiently plead
 2   an Eighth Amendment claim, his FAC must contain “sufficient factual matter,” and not
 3   just “labels and conclusions,” Iqbal, 556 U.S. at 678, to plausibly show Defendants’
 4   “purposeful act or failure to respond to [his] pain or possible medical need,” and the “harm
 5   caused by [this] indifference.” Wilhelm v. Rotman, 680 F.3d 1113, 1122 (9th Cir. 2012)
 6   (citing Jett, 439 F.3d at 1096). Nothing in Plaintiff’s FAC shows either—and “[a]
 7   difference of opinion between a physician and the prisoner–or between medical
 8   professionals–concerning what medical care is appropriate does not amount to deliberate
 9   indifference.” Edmo, 935 F.3d at 786 (“A difference of opinion between a physician and
10   the prisoner—or between medical professionals—concerning what medical care is
11   appropriate does not amount to deliberate indifference.”) (citations omitted); Wilhelm, 680
12   F.3d at 1122—23. Instead, Plaintiff was required to plead facts sufficient to “show that the
13   course of treatment,” i.e., Basto’s dietary needs assessment, “was medically unacceptable
14   under the circumstances,” and that all the Defendants “chose this course in conscious
15   disregard of an excessive risk to [his] health.” Snow v. McDaniel, 681 F.3d 978, 988 (9th
16   Cir. 2012), overruled in part on other grounds by Peralta v. Dillard, 744 F.3d 1076 (9th
17   Cir. 2014) (en banc) (citation and internal quotations omitted); Hamby v. Hammond, 821
18   1085, 1092 (9th Cir. 2016). He has not.
19          Accordingly, the Court finds that Plaintiff’s FAC still fails to state a plausible Eighth
20   Amendment inadequate medical care claim against Defendants Basto, Roberts, Glynn, or
21   Gates, and that therefore, it is subject to sua sponte dismissal in its entirety pursuant to 28
22   U.S.C. § 1915(e)(2)(B)(ii) and § 1915A(b)(1). See Lopez, 203 F.3d at 1126-27; Rhodes,
23   621 F.3d at 1004; Rideau v. Small, 402 F. App’x 165, 166 (9th Cir. 2010) (affirming
24
25
     the criteria for a hepatic diet.” (See Compl. at 20.) CDCR 602 Health Care Appeal Log No. RJD HC
26   18002770 further shows that Defendants Roberts, Glynn, and Gates, who reviewed Basto’s dietary
     assessment, affirmed her decision because Plaintiff’s PCP (primary care physician) “did not document a
27   medical indication for a prescribed diet,” and because the general population diet prescribed provided him
     with an adequate caloric buffer to simply “choose not to eat certain foods, either due to food sensitivity or
28   general dislike, without compromising [his] nutritional health.” (Id. at 23.)
                                                          7
                                                                                          3:19-cv-00913-GPC-AHG
 1   dismissal of prisoner’s Eighth Amendment claim that defendants inappropriately denied
 2   him a therapeutic medical diet beneficial for his heart condition “because an inmate’s
 3   disagreement with his physicians or prison officials regarding the course of treatment does
 4   not constitute deliberate indifference to serious medical needs.”) (citing Toguchi, 391 F.3d
 5   at 1058).
 6         E.     Due Process Claims
 7         In addition to his Eighth Amendment claims, Plaintiff also contends Defendants
 8   Roberts, Glynn, and Gates’s “wrongful actions” with respect to the rejection of CDCR 602
 9   Health Care Appeal Log No. RJD HC 18002770, deprived him of “rights, benefits, and
10   privileges” guaranteed by the Fourteenth Amendment. (See FAC at 5-6.)
11         However, a prison medical official’s allegedly improper processing of an inmate’s
12   grievances or health care appeals, without more, cannot serve as an independent basis for
13   section 1983 liability. See Ramirez v. Galaza, 334 F.3d 850, 860 (9th Cir. 2003) (prisoners
14   do not have a “separate constitutional entitlement to a specific prison grievance
15   procedure.”) (citation omitted); Mann v. Adams, 855 F.2d 639, 640 (9th Cir. 1988) (due
16   process not violated simply because defendant fails properly to process grievances
17   submitted for consideration); see also Todd v. California Department of Corrections and
18   Rehabilitation, 615 Fed. Appx. 415, 415 (9th Cir. 2015) (district court properly dismissed
19   claim based on improper “processing and handling of […] prison grievances,” since
20   prisoners have no “constitutional entitlement to a specific prison grievance procedure”)
21   (citing Ramirez, 334 F.3d at 860) (quotation marks omitted); Shallowhorn v. Molina, 572
22   Fed. Appx. 545, 547 (9th Cir. 2014) (district court properly dismissed section 1983 claims
23   against defendants who “were only involved in the appeals process”) (citing Ramirez, 334
24   F.3d at 860); Daniels v. Aguilera, 2018 WL 558658, at *1 (E.D. Cal. Jan. 24, 2018), report
25   and recommendation adopted sub nom. Daniels v. Aguillera, 2018 WL 1763311 (E.D. Cal.
26   Apr. 12, 2018) (“Because there is no right to any particular grievance process, it is
27   impossible for due process to have been violated by ignoring or failing to properly process
28   prison grievances.”). Simply “‘[r]uling against a prisoner on an administrative complaint
                                                  8
                                                                             3:19-cv-00913-GPC-AHG
 1   does not cause or contribute to the violation.’” Ellington v. Clark, 2010 WL 3001427, at
 2   *2 (E.D. Cal. Jul. 29, 2010) (quoting George v. Smith, 507 F.3d 605, 609 (7th Cir. 2007)).
 3          For these reasons, the Court also finds Plaintiff’s Fourteenth Amendment allegations
 4   insufficient to state any plausible due process claim upon which § 1983 relief may be
 5   granted. See Iqbal, 556 U.S. at 678-79 (citations omitted); Valdivia v. Tampkins, 2016 WL
 6   7378887, at *6 (C.D. Cal. Dec. 19, 2016) (sua sponte dismissing claims predicated upon
 7   the alleged improper processing of inmate grievances); Morgan v. Borders, 2018 WL
 8   2213455, at *6 (C.D. Cal. May 14, 2018) (dismissing allegations that inmate appeals
 9   officials “allowed transgender discrimination to continue ... unabated” when they denied
10   plaintiff’s grievance alleging discrimination as insufficient to state a viable § 1983 claim);
11   28 U.S.C. §§ 1915(e)(2)(b)(ii), 1915A(b)(1); Lopez, 203 F.3d at 1126-27; Rhodes, 621
12   F.3d at 1004.
13   III.   Leave to Amend
14          Plaintiff has already been provided a short and plain statement of his pleading
15   deficiencies, as well as an opportunity to amend sufficient facts to support his claims to no
16   avail. Therefore, the Court finds further attempts to amend would be futile. See Gonzalez
17   v. Planned Parenthood, 759, F.3d 1112, 1116 (9th Cir. 2014) (“‘Futility of amendment
18   can, by itself, justify the denial of ... leave to amend.’”) (quoting Bonin v. Calderon, 59
19   F.3d 815, 845 (9th Cir. 1995)); Zucco Partners, LLC v. Digimarc Corp., 552 F.3d 981,
20   1007 (9th Cir. 2009) (“[W]here the plaintiff has previously been granted leave to amend
21   and has subsequently failed to add the requisite particularity to its claims, [t]he district
22   court’s discretion to deny leave to amend is particularly broad.” (internal quotation marks
23   omitted) (second alteration in original)).
24   IV.    Conclusion and Order
25          Accordingly, the Court:
26          1)       DISMISSES this civil action sua sponte without further leave to amend for
27   failure to state a claim upon which § 1983 relief can be pursuant to 28 U.S.C.
28   § 1915(e)(2)(B) and § 1915A(b);
                                                   9
                                                                               3:19-cv-00913-GPC-AHG
 1          2)     CERTIFIES that an IFP appeal would not be taken in good faith pursuant to
 2   28 U.S.C. § 1915(a)(3), and
 3          3)     DIRECTS the Clerk of Court to enter a final judgment of dismissal and to
 4   close the file.
 5          IT IS SO ORDERED.
 6   Dated: October 24, 2019
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                10
                                                                          3:19-cv-00913-GPC-AHG
